Name: Commission Regulation (EEC) No 2507/91 of 20 August 1991 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 22.8.1991 EN Official Journal of the European Communities L 233/9 COMMISSION REGULATION (EEC) NO 2507/91 of 20 August 1991 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 2242/91 (2), and in particular Article 9 thereof, Whereas, in order to ensure uniform application of the combined nomenclature annexed to the Regulation it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1991. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 204, 27. 7. 1991, p. 21. ANNEX Description Classification (CN code) Reasons (1) (2) (3) 1. Woven one-piece garment (100 % cotton), sleeveless, clothing both the upper part of the body and the lower part to just below the knee, enveloping each leg separately. It has inset pockets at hip level. This garment, which is cut fully from the waist, has a partial opening at the front with buttoning right over left. (See photograph No 458) (1). 6204 42 00 The classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature, by the wording of CN codes 6204 and 6204 42 00 and the Explanatory Notes to CN codes 6204 41 00 to 6204 49 90. 2. Woven one-piece garment (100 % cotton), gathered at the waist, clothing both the upper part of the body and the lower part to just above the knees, enveloping each leg separately. It has short sleeves, two inset pockets at hip level and one stitched-on breast pocket. The garment has a collar and a partial opening at the front with buttoning right over left. (See photograph No 457) (1) 6211 42 90 The classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 6211, 6211 42 and 6211 42 90. 3. Woven one-piece garment (100 % synthetic fibres), clothing the upper part of the body and the lower part to the ankles, enveloping each leg separately, with short sleeves and with inset pockets at hip level. The garment has a collar and a partial opening at the front with buttoning right over left. This garment is accompanied by a tie belt of the same material. (See photograph No 456) (1). 6211 43 90 The classification is determined by General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 6211, 6211 43 and 6211 43 90. (1) Photographs are of a purely illustrative nature.